DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/21.

Applicant’s election without traverse of Claims 1-8 in the reply filed on 10/21/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “containing at least one secondary element selected from the group consisting of oxygen (O), carbon (C), nitrogen (N), and fluorine (F)”, which renders the claim indefinite.  O, C, N and F are listed as secondary elements but no primary elements are listed.  
While not a suggestion of claim language, in the interest of compact prosecution, any coatings containing at least one of O, C, N and F is considered to read on this claim limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude 
Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0228716 A1 to Suetsuna et al. (hereinafter Suetsuna).
Regarding claim 1, Suetsuna discloses a plurality of flaky magnetic metal particles (para [0034]), each flaky magnetic metal particle comprising: 
a flat surface (para [0050]); and 
a magnetic metal phase containing at least one primary element selected from the group consisting of iron (Fe), cobalt (Co), and nickel (Ni) (para [0037]), 
wherein the average thickness (height) of the flaky magnetic metal particles is 10 nm to 100 nm (para [0053]) which overlaps the instantly claimed range of between 10 nm and 100 µm inclusive, the average value of the ratio of the average length within the flat surface with respect to the thickness (aspect ratio) is preferably 5 or greater (para [0053]) which overlaps the instantly claimed range of between 5 and 10,000 inclusive.  See MPEP 2144.05(I), which states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
The reference is silent regarding the limitation “the flaky magnetic metal particles have a direction-induced coercivity difference within the flat surface”.  However, Suetsuna does teach that the coercivity (shape induced magnetic anisotropy) increases when the aspect ratio is increased (para [0051]) and that the magnetic material can exhibit in-plane uniaxial anisotropy (para [0062]), which suggests a direction-induced coercivity difference within the flat surface. 

claims 2 and 3, Suetsuna discloses the flaky magnetic metal particles according to claim 1. The reference does not expressly disclose wherein the ratio of the maximum length to the minimum length within the flat surface is 1 or higher and lower than 2 or wherein the ratio of the maximum length to the minimum length within the flat surface is 2 or higher.
However, Suetsuna does teach that the magnetic metal particles have the shape of an oblate ellipsoid (para [0185]), therefore the ratio of the maximum length to the minimum length within the flat surface is higher than 1.  Higher than 1 overlaps the instantly claimed ranges of 1 or higher and lower than 2 and 2 or higher.  See MPEP 2144.05(I), cited above. 

Regarding claim 4, Suetsuna discloses the flaky magnetic metal particles according to claim 1, but fails to expressly disclose wherein the proportion of the direction-induced coercivity difference within the flat surface is 1% or higher.  However, the reference does teach overlapping magnetic metal particles with an overlapping thickness and overlapping aspect ratio.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed 

Regarding claim 5, Suetsuna discloses the flaky magnetic metal particles according to claim1 , wherein the magnetic metal phase contains at least one additive element selected from the group consisting of boron (B) (para [0041]), silicon (Si), aluminum (Al), titanium (Ti), zirconium (Zr), hafnium (Hf), niobium (Nb), molybdenum (Mo), chromium (Cr), copper (Cu), nitrogen (N), gallium (Ga), yttrium (Y) (para [0072] and [0079]), tungsten (W) and tantalum (Ta) (Suetsuna, claim 6).

Regarding claim 7, Suetsuna discloses the flaky magnetic metal particles according to claim 1, but is silent regarding the limitation “wherein the lattice strain of the flaky magnetic metal particles is between 0.01% and 10% inclusive”.  However, see MPEP 2112.01(I), cited above.  The magnetic metal particles overlap, therefore one of ordinary skill in the art would expect an overlapping lattice strain, absent evidence to the contrary.

Regarding claim 8, Suetsuna discloses the flaky magnetic metal particles according to claim 1, wherein at least a portion of the surface of the flaky magnetic metal particles is covered with a coating layer (para [0081]-[0082]) having a thickness of 0.1 nm to 5 nm (para [0087]), which overlaps the instantly claimed range of between 0.1 nm and 1 µm inclusive (see MPEP 2144.05(I), cited above) and containing at least one 
This rejection is based on the interpretation set forth in item #5, above.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086717 A1 to Harada et al. (hereinafter Harada).
Regarding claim 1, Harada discloses a plurality of flaky (flat) magnetic metal particles (para [0020]), each flaky magnetic metal particle comprising: 
a flat surface (para [0020]); and 
a magnetic metal phase containing at least one primary element selected from the group consisting of iron (Fe), cobalt (Co), and nickel (Ni) (para [0013]), 
wherein the average thickness of the flaky magnetic metal particles is 10 nm to 2 µm (para [0052]), which overlaps the instantly claimed range of between 10 nm and 100 µm inclusive, the average value of the ratio of the average length within the flat surface with respect to the thickness (aspect ratio) is 5 or more (para [0052]), which overlaps the instantly claimed range of between 5 and 10,000 inclusive. See MPEP 2144.05(I), cited above).
Harada is silent regarding the limitation “the flaky magnetic metal particles have a direction-induced coercivity difference within the flat surface”.  However, the reference does teach that the axes of easy magnetization can be aligned to control magnetic anisotropy (para [0018]).  The reference also teaches that if the aspect ratio is 
.
Regarding claim 2, Harada discloses the flaky magnetic metal particles according to claim 1, wherein the ratio of the maximum length (20 nm, para [0019])  to the minimum length (10 nm, para [0019]) within the flat surface is 2, which is so close as to constitute overlap with the upper limit of the instantly claimed range of 1 or higher and lower than 2.  See MPEP 2144.05(I), cited above, which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.  It would also be obvious to one of ordinary skill in the art to control the particle size, particularly the ratio of the maximum length to the minimum length of the flat surface, to control eddy current loss and coercive force (para [0019]).

Regarding claim 3, Harada discloses the flaky magnetic metal particles according to claim 1, wherein the ratio of the maximum length (20 nm, para [0019])  to the minimum length (10 nm, para [0019]) within the flat surface is 2.

Regarding claim 4, Harada discloses the flaky magnetic metal particles according to claim 1, but fails to expressly disclose wherein the proportion of the direction-induced coercivity difference within the flat surface is 1% or higher.  However, the reference does teach overlapping magnetic metal particles with an overlapping thickness and overlapping aspect ratio.  See MPEP 2112.01(I), cited above.  Therefore, 

Regarding claim 5, Harada discloses the flaky magnetic metal particles according to claim1 , wherein the magnetic metal phase contains at least one additive element selected from the group consisting of boron (B), silicon (Si), aluminum (Al), carbon (C), titanium (Ti), zirconium (Zr), hafnium (Hf), niobium (Nb), tantalum (Ta), molybdenum (Mo), chromium (Cr), copper (Cu), tungsten (W), phosphorus (P), nitrogen (N), gallium (Ga), and yttrium (Y) (para [0013]).

Regarding claim 6, Harada discloses the flaky magnetic metal particles according to claim 1, wherein the flat surface has both of a plurality of concavities and a plurality of convexities (concavo-convex structures (24, para [0046]), the concavities and convexities being arranged in a first direction (Fig. 3).  The concavities and convexities are formed by protrusions (24) of the magnetic metal  particles (para [0046]).  Fig. 3 shows the protrusions having sizes that are 0 to ½ the diameter of a magnetic metal particle (10) or 0 to 1 µm (based on a diameter of 10 nm to 2 µm, para [0052]).  Concave spaces between the protrusions have sizes of greater than 0 to about ½ particle diameter or greater than 0 to about 1 µm.  Therefore, the concavities and convexities of the Harada overlap the instantly claimed width of 0.1 µm or more, length of 1 µm or more, and aspect ratio of 2 or higher based on Fig. 3.

claim 7, Harada discloses the flaky magnetic metal particles according to claim 1, but is silent regarding the limitation “wherein the lattice strain of the flaky magnetic metal particles is between 0.01% and 10% inclusive”.  However, see MPEP 2112.01(I), cited above.  The flaky magnetic particles overlap, therefore one of ordinary skill in the art would expect an overlapping lattice strain, absent evidence to the contrary.

Regarding claim 8, Harada discloses the flaky magnetic metal particles according to claim 1, wherein at least a portion of the surface of the flaky magnetic metal particles (10) is covered with a coating layer (20) (Fig. 2B and para [0025]) having a thickness of 0.1 nm to 100 nm (para [0028]), which overlaps the instantly claimed range of between 0.1 nm and 1 µm inclusive (see MPEP 2144.05(I), cited above) and containing at least one secondary element selected from the group consisting of oxygen (oxide), nitrogen (nitride) and carbon (carbide), para [0025] and [0027]).
This rejection is based on the interpretation set forth in item #5, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 9 of U.S. Patent No. 10,937,576 B2 (hereinafter 576). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach flaky magnetic particles containing at least one of Fe, Co and Ni, having the same average thickness and the same average aspect ratio (instant claim 1 and 576 claims 1 and 3).  576 claim 6 teaches magnetic anisotropy in one direction within each of the flat surfaces, which is a direction inducted coercivity difference within the flat surface as set forth in instant claims 1 and 4.  576 claim 2 recites a CV (coefficient of variation/standard deviation) of particle size of between 0.1% and 60% inclusive which suggests a low ratio of the maximum length to the minimum length when the CV is low and is therefore expected to overlap the instantly claimed ration of 1 or higher and lower than 2 as set forth in instant claim 2, absent evidence to the contrary.  When the CV is high, such 60%, this suggests a higher ratio of the maximum length to the minimum length and is therefore expected to overlap the instantly claimed ratio of 2 or higher as set forth in instant claim 3, absent evidence to the contrary.  Both teach the same lattice strain (instant claim 7 and 576 claim 4) and the same coating on at least of portion of the magnetic particles (instant claim 8 and 576 claim 9).  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8 and 9 of U.S. Patent No. 10,774,404 B2 (hereinafter 404). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same flaky magnetic particles comprising the same claims 1 and 5 and 404 claims 1 and 3), having the same average thickness, same average aspect ratio and same difference in coercivity on the basis of direction within the flat surface (instant claims 1 and 4 and 404 claim 1). Both teach overlapping ratios of the maximum length to the minimum length within the flat surface (instant claims 2 and 3 and 404 claim 8).  Both teach the same convexities and/or concavities (instant claim 6 and 404 claim 4). Both also teach the same lattice strain (instant claim 7 and 404 claim 5) and teach the same coating on at least a portion of the magnetic particles (instant claim 8 and 404 claim 9).

Claims 1-5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the U.S. Patent Nos. listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because all teach the same flaky magnetic particles comprising the same elements (instant claims 1 and 5), having the same average thickness, same average aspect ratio and same difference in coercivity on the basis of direction within the flat surface (instant claims 1 and 4). All teach overlapping ratios of the maximum length to the minimum length within the flat surface (instant claims 2 and 3).  All also teach the same lattice strain (instant claim 7) and teach the same coating on at least a portion of the magnetic particles (instant claim 8).
Patent No.
Conflicting claims
Instant claims 
10,071,421
1-4, 6,  9
1-5, 7, 8
10,090,088
1, 4, 6, 10-12, 14
1-5, 7. 8


Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 12 and 13 of copending Application No. 16/922013 (hereinafter 013). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same flaky magnetic particles comprising the same elements (instant claim 1 and 013 claim 1), having the same average thickness, same average aspect ratio and same difference in coercivity on the basis of direction within the flat surface (instant claims 1 and 4 and 013 claim 4). Both teach overlapping ratios of the maximum length to the minimum length within the flat surface (instant claims 2 and 3 and 013 claim 12).  Both teach the same convexities and/or concavities (instant claim 6 and 013 claims 1-3). Both also teach the same lattice strain (instant claim 7 and 013 claim 8) and teach the same coating on at least a portion of the magnetic particles (instant claim 8 and 013 claim 13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the copending Application Nos. below. Although the claims at issue are not identical, they are not patentably distinct from each other because all teach the same flaky magnetic particles comprising the same elements (instant claims 1 and 5), having the same average thickness, same average aspect ratio and same difference in coercivity on the basis of direction within the flat surface (instant claims 1 and 4). All teach the same convexities and/or claim 6). All also teach the same lattice strain (instant claim 7) and teach the same coating on at least a portion of the magnetic particles (instant claim 8).
Application No.
Conflicting claims
Instant claims
16/526637
1, 5-10, 13-18
1, 4-8
16/807400
1-4, 11, 12
1, 4, 6-8
16/536595
1-5
1, 4, 6, 8


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734